NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                   KARA JO WHITE, Petitioner/Appellant,

                                        v.

          HON. MARK ANDERSON, Respondent Judge/Appellee

           STATE OF ARIZONA, Real Party in Interest/Appellee.

                             No. 1 CA-CV 16-0002
                               FILED 3-7-2017


           Appeal from the Superior Court in Maricopa County
                      No. LC2015-000389-001DT
            The Honorable Crane McClennen, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Rosenstein Law Group, PLLC, Scottsdale
By Craig J. Rosenstein, James David Smith
Counsel for Petitioner/Appellant

Maricopa County Attorneys’ Office, Phoenix
By Susan L. Luder, Daniel Strange
Counsel for Real Party in Interest/Appellee
                  WHITE v. HON. ANDERSON (STATE)
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Lawrence F. Winthrop
joined.


T H O M P S O N, Judge:

¶1            Kara Jo White (defendant) appeals from the superior court’s
declination of special action jurisdiction following a justice court’s denial
of her motion to suppress evidence in her driving under the influence
(DUI) trial. We find no error.

¶2            Defendant was arrested and charged with DUI after a law
enforcement officer pulled her over for a window tint violation.
According to testimony in the justice court evidentiary hearing,
immediately upon the officer arriving at her vehicle window defendant
attempted to hand the officer her car keys. She stated that she was
“driving like a bitch.” The officer testified as to her “mood swings” after
pulling her over and to her sitting in a gas station blasting her music and
revving her engine prior to the stop.

¶3            Defendant filed a motion to suppress her field sobriety test
results due to the officer not having a reasonable suspicion to conduct a
field sobriety search. That motion was denied. Defendant filed a special
action with the superior court, which declined to accept jurisdiction
finding that she had an adequate remedy on appeal if she was convicted
at trial. Defendant filed in this court a “Petition For Review of a Special
Action Decision of the Lower Court of Appeals.”

¶4             We review the declination of special action jurisdiction by
the superior court under an abuse of discretion standard. Files v. Bernal,
200 Ariz. 64, 65, ¶ 2, 22 P.3d 57, 58 (App. 2001). The superior court’s
stated reason for declining special action jurisdiction was that defendant
had an adequate remedy on appeal if she were convicted. The minute
entry states that an appeal is an adequate remedy, because otherwise “any
Defendant who has a motion to suppress denied by a trial court could
make that same claim, which would mean the appellate courts would
have to resolve every search and seizure issue pretrial by means of a
petition for special action. A review of the search and seizure cases


                                     2
                  WHITE v. HON. ANDERSON (STATE)
                         Decision of the Court

decided by the Arizona Appellate Courts shows this [is] not the case.”
The State included multiple legal citations supporting the accuracy of the
superior court’s statement. See, e.g., Lind v. Superior Court, 191 Ariz. 233,
235-36, ¶ 10, 954 P.2d 1058, 1060-61 (App. 1998) (“A petition for special
action is not ordinarily an appropriate method of obtaining relief from the
denial of a motion to suppress because the remedy by direct appeal is
generally adequate.”). We agree and find no abuse of discretion by the
superior court. In addition, we do not find that any asserted issues of
“novelty” here are of statewide importance requiring special action
acceptance.

¶5           For the above stated reason, the superior court’s ruling
stands.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3